ALLOWANCE

Preliminary amendments
The preliminary amendment filed 07/28/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Geoffrey Wellman on 06/10/2022.
The application has been amended as follows:
1. (Currently Amended) An optical part for an automotive vehicle, comprising:
plurality of first portions, each comprising a first light input face for receiving first light rays from a first light source and transmitting the first light rays directly toward a curved light output face so that the light exits the optical part, with the curved light output facing including a plurality of hollow portions; and
plurality of second portions, each comprising a second light input face for receiving second light rays light from a second light source and transmitting the second light rays toward the curved light output face so that the second light rays are reflected at least one time by total internal reflection on a first zone of the curved light output face before exiting the optical part through a second zone of the curved light output face. 
2. (Currently Amended) The optical part according to claim 1, wherein the plurality of s protrude from the plurality of 
3. (Currently Amended) The optical part according to claim 1, wherein the first light input face comprises an optical pattern.
4. (Cancelled) 
5. (Cancelled) 
6. (Currently Amended) The optical part according to claim 1, wherein the first input faces of the plurality of first portions form a connected surface.
7. (Currently Amended) The optical part according to claim 1,wherein the plurality of second portions are disjointed.
8. (Currently Amended) The optical part according to claim 1, wherein the plurality of second portions are arranged in matrix.
9. (Currently Amended) The optical part according to claim 1, wherein the curved light output face includes a plurality of curved portions.
10. (Cancelled).
11. (Currently Amended) The optical part according to claim 1, wherein the hollow portions are each rotationally symmetrical, especially have a conical form with an apex, wherein each hollow portions is opposite an associated second portion and the apex of the conical form is centered on a central axis of its associated second portion.
12. (Currently Amended) The optical part according to claim 1, wherein the curved light output face includes curved portions arranged in a matrix, with the curved portions alternating with the hollow portions.
13. (Cancelled)
14. (Currently Amended) A light emitting module comprising:
an optical part with a plurality of first portions comprising each a first light input face for receiving first light rays and transmitting the first light rays directly toward a curved light output face so that the light exits the optical part and a plurality of second portions comprising each a second light input face for receiving second light rays light and transmitting the second light rays toward the curved light output face so that they are reflected at least one time by total internal reflection on a first zone of the curved light output face before exiting the optical part through a second zone of the curved light output face, with the curved light output face including a plurality of hollow portions;
a plurality of first light sources each opposite an associated first light input face of a first portion; and
a plurality of second light sources each opposite an associated second light input face of a second portion, with each first light input face associated to a first light source and each second light input face associated to a second light source.
15. (Currently Amended) The light emitting module according to claim 14, wherein the plurality of first light sources is adapted to emit a light flux different from the light flux emitted by the plurality of second light sources.
16. (Currently Amended) A light emitting device comprising:
a housing comporting a front opening;
at least one light emitting module placed in the housing, the at least one light emitting module comprising:
plurality of first portions, each comprising a first light input face for receiving first light rays from a first light source and transmitting the first light rays directly toward a curved light output face so that the light exits the optical part, with the curved light output face including a plurality of hollow portions; and
plurality of second portions comprising a second light input face for receiving second light rays light from a second light source and transmitting the second light rays toward the curved light output face so that the second light rays are reflected at least one time by total internal reflection on a first zone of the curved light output face before exiting the optical part through a second zone of the curved light output face.	
17. (New) The light emitting module according to claim 14, wherein the plurality of second portion protrude from the plurality of first portion.
18. (New) The light emitting module according to claim 14, wherein the first input faces of the plurality of first portions form a connected surface.
19. (New) The light emitting module according to claim 14, wherein the plurality of second portions are disjointed.
20. (New) The light emitting module according to claim 14, wherein the plurality of second portions are arranged in matrix.
21. (New) The light emitting module according to claim 14, wherein the hollow portions are each rotationally symmetrical, especially have a conical form with an apex, wherein each hollow portions is opposite an associated second portion and the apex of the conical form is centered on a central axis of its associated second portion.
22. (New) The light emitting module according to claim 14, wherein the curved light output face includes curved portions arranged in a matrix, with the curved portions alternating with the hollow portions.
23. (New) The light emitting device according to claim 16, wherein the hollow portions are each rotationally symmetrical, especially have a conical form with an apex, wherein each hollow portions is opposite an associated second portion and the apex of the conical form is centered on a central axis of its associated second portion.
24. (New) The light emitting device according to claim 16, wherein the curved light output face includes curved portions arranged in a matrix, with the curved portions alternating with the hollow portions.

Allowable Subject Matter
Claims 1-3, 6-9, 11, 12, 14-24 are allowed.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest an optical part for a light emitting module comprising, an optical part with a plurality of first portions with a first light input face for transmitting light rays directly toward a curved light output face so that light exits the optical part and a plurality of second portions each comprising a second light input face for receiving second light rays and transmitting the second light rays toward the curved light output face so that they are reflected at least one time by total internal reflection on a first zone of the curved light output face before exiting the optical part through a second zone of the curved light output face, with the curved light output face including a plurality of hollow portions; a plurality of first light sources each opposite an associated first light input face of a first portion; a plurality of second light sources each opposite an associated second light input face of a second portion, with each first light input face associated to a first light source and each second light input face associated to a second light source as specifically called for the claimed combinations.
The closest prior art, Sousek et al. (US 2019/00264886) teaches generally the requirements of the light incident side of the lighting device.
However Sousek fails to disclose the light output face is curved, and the light output face comprises a plurality of hollow postions as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Sousek reference in the manner required by the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okamura et al. (US 2006/0083016) teaches LEDs emitting light into different sections of the plate, a hollow section, protruding members towards the light source on the light incident side. Chen et al. teaches a light guide with LEDs and curves in the bottom and top sections. Potter et al. (US 2020/0200356) and Shikata et al. (US 2019/0118702) teach LEDs emitting light into the plate at different locations and protruding members and reflection occurring.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC T EIDE/Examiner, Art Unit 2875